Citation Nr: 0505316	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than February 8, 
2000, for service connection for bilateral hearing loss and 
tinnitus, based on clear and unmistakable error (CUE) in a 
prior rating action.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In that 
decision, the RO denied the veteran's claim that he was 
entitled to an effective date earlier than February 8, 2000, 
for his service-connected bilateral hearing loss and tinnitus 
based on CUE in a prior rating decision.

The veteran testified as to this issue at a September 2002 
hearing before the RO and at a November 2004 travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.

The Board notes that, although the veteran's June 2002 
statement in support of claim (VA Form 21-4138) also 
indicated he desired a higher rating than the 10 percent 
evaluation he was granted for hearing loss, the veteran and 
his representative, in a June 2003 letter and June 2004 
telephone conversation, indicated that the veteran wished to 
withdraw this claim for an increased rating.  See 38 C.F.R. 
§ 20.204 (2004) (allowing withdrawal of appeal with agency of 
original jurisdiction until transfer of case to the Board).  
Therefore, this appeal is limited to the issue on the title 
page.  To the extent he has filed for an increased rating, 
that matter should be initially addressed to the RO.


FINDINGS OF FACT

1.  In December 1970, the RO denied the veteran's claim for 
service connection for an ear disorder.  Although notified of 
that decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.  A new application was 
received in 1973.  He was informed of the need to submit new 
and material evidence.  No further action was taken.

2.  The February 8, 2000 effective date of the grant of 
service connection for the veteran's bilateral hearing loss 
and tinnitus is the date of reopened claim as to hearing loss 
and the initial claim of tinnitus.  The claims were granted 
and ratings assigned.  This is the earliest possible date for 
a grant of service connection unless there was CUE in the 
December 1970 rating decision.

3.  In its December 1970 denial of the veteran's claim for 
service connection for an ear disorder, the RO considered all 
of the available evidence and correctly applied the law and 
regulations extant at the time; even accepting the veteran's 
claim that some of that evidence should be discounted, there 
was no evidence available at the time that would have 
unequivocally changed the outcome of the RO's decision.


CONCLUSIONS OF LAW

1.  The RO's December 1970 decision denying the veteran's 
claim for an ear disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2004).

2.  An effective date for service connection for bilateral 
hearing loss and tinnitus prior to the February 8, 2000 date 
of claim is not warranted because there was no CUE in the 
RO's December 1970 decision denying service connection for an 
ear disorder.  No claim for service connection for tinnitus 
was received prior to February 8, 2000.  38 U.S.C.A. § 5110, 
5103, 5103A (West 2002); 38 U.S.C.A. §§ 310, 331, 353 (West 
1970); 38 C.F.R. §§ 3.303(a), 3.306(a), 4.85, 4.87a (1970); 
38 C.F.R. § 3.105(a), 3.159, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At his October 1968 induction examination, the veteran's 
audiometric test scores, in ASA units were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
-5
LEFT
-5
-5
-10
N/A
-10

Converted to ISO (ASNI) units, these readings are:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
5
N/A
5

The veteran indicated at that time he did not have and had 
never had ear trouble.  No abnormality was identified.

The service medical records (SMRs) reflect that, in August 
1969, the veteran reported a painful right ear, and that ear 
was slightly injected, with no evidence of otitis media, but 
possible serous otitis.  Later that month, the veteran was 
said to have a cold, but both ears improved, with the left 
completely clear and the right slightly injected.

In October 1969, the veteran complained of stopped ears and 
headaches, with possible loss of hearing.  An October 1969 
ENT consultation report stated that an audiogram revealed 
bilateral hearing loss of 40 decibels on all frequencies of 
the right ear.  The audiogram itself does not appear to be in 
the claims folder.  The tympanic membrane was red over the 
handle of the malleus, and otherwise normal.  The diagnosis 
was deferred, and the veteran was sent to VA for a complete 
audiological study.

The envelope in the claims folder containing the veteran's 
SMRs includes audiograms dated November 3, 4, 5, and 10, 
1969.  They do not contain the name of the patient.  They 
indicate the following findings, based on air conduction 
studies unless otherwise noted: 

November 3, 1969:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
N/A
30
LEFT
25
20
29
N/A
40

November 4, 1969:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
N/A
25
LEFT
25
25
20
N/A
35

November 5, 1969:




HERTZ



500
1000
2000
3000
4000
RIGHT 
(air 
conductio
n)
25
25
25
N/A
25
RIGHT 
(air w/ 
masking)
20
N/A
10
N/A
15
LEFT
25
25
20
N/A
25


November 10, 1969:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
N/A
25
LEFT
25
25
20
N/A
30

The November 10, 1969 audiogram also reported speech 
reception threshold (SRT) results of 5 dB in both ears, and 
speech discrimination scores of 96 percent in both ears.

A November 10, 1969 ENT clinic note indicated that the 
veteran had noted decreased hearing and that pure tone 
audiograms showed 25-decibel flat loss AU.  The author of the 
note also characterized the speech recognition test as 5 
decibels with good discrimination.  He also wrote that he 
would tend to accept the latter as the true level of hearing 
acuity and determined that the veteran's hearing was "H-1," 
i.e., normal.

In December of 1969, the veteran complained of a stuffed 
feeling in the ears and his canals were found to be partly 
occluded.

The November 1970 separation examination indicates that the 
ears were normal on examination, and the results of the 
whispered voice hearing test were 15/15 in both ears.  No 
pertinent complaints were recorded.

The veteran filed a claim for service connection for "ear 
trouble" and other disorders in November 1970, shortly after 
separation from service.  He wrote: "Ear trouble before I 
came in service and has been aggravated since I have been 
in."  The claim was denied in December 1970.  At that time, 
the RO noted that the veteran complained of congested ears 
and had audiometric examinations in November 1969.  The RO 
wrote: "Puretone audiograms showed some loss which is not 
actually of a compensable degree but speech reception 
threshold examinations at that time showed only 5 decibel 
loss with good discrimination and the examiner indicated that 
this was the acceptable examination representing true level 
of acuity."  The RO also noted that the separation 
examination showed normal ears and 15/15 scores on the 
whispered voice test.  The RO concluded that there was no 
evidence that the veteran had an ear condition or decreased 
hearing that was incurred in or aggravated by service.

The claims folder contains a January 1971 letter notifying 
the veteran of the decision, and explaining how to appeal to 
the Board and the consequences of not doing so.  The letter 
is addressed to the same address indicated by the veteran on 
his November 1970 claim, the only correspondence from him at 
that point.  There is no indication that it was returned as 
undeliverable.

The veteran subsequently filed an April 1973 service 
connection claim, which referred to "otitis media."  The RO 
replied in an April 1973 letter, informing him that in order 
to reconsider his claim for service connection for an ear 
condition, he would have to furnish additional evidence 
indicating that it was incurred in or aggravated by military 
service.  The veteran did not respond to this letter and did 
not take any action regarding his claimed ear disability 
until his February 2000 claim for service connection for 
hearing loss and tinnitus.

The February 2000 claim was treated as a petition to reopen a 
claim for service connection for hearing loss and an original 
claim for service connection for tinnitus, and both were 
denied.

In January 2002, the veteran underwent a VA audiology 
examination.  The examiner recounted the in-service 
audiograms, stating that the November 3, 1969 audiogram 
indicated mild hearing loss in the right ear and normal to 
mild hearing loss in the left ear.  The examiner also noted 
that the November 10, 1969 audiogram indicated essentially 
normal hearing bilaterally, and that the separation 
examination indicated normal hearing.  The examiner also 
recounted the veteran's statements regarding noise exposure 
during service and his complaints of constant bilateral 
tinnitus since April 1969.  The January 2002 audiometry 
scores indicated severe high frequency sensorineural hearing 
loss bilaterally with fair word recognition ability.  The 
examiner concluded that these results were consistent with 
the documented hearing loss in November 1969, and that it was 
therefore at least as likely as not that the patient's 
hearing loss was caused by his military service (the Board 
will not list the precise audiometry scores at this or the 
other 2002 VA examination because the current level of 
hearing loss is not relevant to the issues on this appeal).

In February 2002, the veteran underwent a VA "ear disease" 
examination.  The VA examiner noted the four November 1969 
audiometric examinations, and their results, including the 
November 10, 1969 audiogram with its SRT and speech 
discrimination results.  The examiner was skeptical of these 
results, stating that the SRT and pure tone tests were not 
really compatible, because 5 decibels represents strongly 
normal hearing while 20 decibels is at the bottom range of 
normal.  The examiner also noted that the veteran's name was 
not on any of the November 1969 tests and stated that he did 
not know the professional qualifications of the November 1969 
examiner, but in most cases like this, the examiner would 
have been a corpsman.  The VA examiner concluded that it was 
at least as likely as not that the tinnitus and hearing loss 
are related to the veteran's military service, specifically 
his exposure to loud noises.

Based on the January and February 2002 VA examinations, a May 
2002 rating decision granted service connection for hearing 
loss and tinnitus, effective February 8, 2000, the date the 
most recent claim was filed.

In a June 2002 statement in support of claim (VA Form 21-
4138), the veteran expressed dissatisfaction with the 
effective date of the grant of service connection for both 
disorders, stating that the effective date should be the 1970 
date of his original service connection claim and VA had 
erred in denying that claim.  The veteran added that the 
records reviewed by the RO in rendering its first denial were 
those of another individual.

In July 2003, the RO denied the claim for an earlier 
effective date for hearing loss and tinnitus, ruling that the 
November 1970 decision did not contain clear and unmistakable 
error, as it was based on the available evidence at the time 
and the rules then in effect.

At the September 2002 RO hearing, in his July 2003 VA Form 9, 
and at the November 2004 travel Board hearing, the veteran 
clarified the reasons that he believed the November 1970 
decision contained clear and unmistakable error.

At the RO hearing, the veteran stated that he was close to an 
underwater explosion during basic training and has had 
hearing loss and tinnitus since that time (Hearing 
transcript, p. 1).  He also stated that during November 1969, 
the time of the audiogram results listed above, he was on 
leave, as demonstrated by the "Casual" assignment 
designation for this time period in his service personnel 
records, and was no where near a military hospital (p. 2).

In the Form 9, the veteran stated that he did not leave 
Vietnam until November 1, 1970, and his separation date was 
November 2, 1970, so there was no time for a separation 
examination, especially a hearing test.  He also maintained 
that the November 1969 hearing tests in the claims file were 
not performed on him, as evidenced by the fact that he was on 
leave at the time.

The veteran stated at the travel Board hearing that, at the 
time he filed the original claim, he indicated to the RO that 
he had ringing in the ears since basic training, but did not 
know the appropriate terminology, and claimed only an ear 
disorder (Hearing transcript, p. 3).  He also noted that he 
had an ear infection prior to service, but did not know where 
it came from (pp. 9-10).  The veteran also stated that he did 
not receive a separation examination, because when he 
returned to the United States from Vietnam, there was no time 
for an examination prior to his discharge (p. 4).  There was 
only a man who handed him a form told him that if he wanted 
to be discharged that day, he should check no for everything 
(p. 4).  The veteran also indicated that when he filed his 
initial claim at appeared at the RO, he described ringing in 
the ears and he was told orally that his claim would be 
denied and he would have to go home and live with it (p. 7).  
The veteran also maintained that he was not informed of his 
right to appeal the December 1970 denial of his claim (pp. 9-
10, 11).



Legal Principles and Analysis

The veteran's claim here is that he is entitled to an earlier 
effective date because the RO's December 1970 decision 
denying service connection for an ear disorder contained CUE.

Initially, as to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that this law is not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165, 178, 179 (2001) ("the 
VCAA is not applicable to the appellant's allegations of CUE 
in the [prior Board] decisions"; "there is nothing in the 
text or legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions").  However, even if the VCAA were 
applicable to the veteran's claim that he is entitled to an 
earlier effective date because of CUE in the prior rating 
decision, the RO complied with that law.

The VCAA and its implementing regulations redefine the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In Pelegrini v. Principi, 18 Vet. App. 112, 
115, 119 (2004) (Pelegrini), the United States Court of 
Appeals for Veterans Claims (Court) revisited the notice 
requirements imposed upon VA by the VCAA.  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at 119-121.  In VAOPGCPREC 7-2004 (July 
16, 2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini.  The Board is bound by the  
precedent opinions of VA's General Counsel as the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  Here, the RO 
did not provide VCAA notice as to the earlier effective date 
claim based on CUE until February 2004, after its July 2003 
decision on this issue.  However, any error in this regard 
error was harmless.  See 38 U.S.C.A. § 7261(b) (West 2002) 
(in making determinations authorized by statute, Court shall 
"take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2004) (error or defect in decision by 
Board "which does not affect the merits of the issue or 
substantive right of the appellant will be considered 
harmless and not a basis for vacating or reversing such 
decision"); Pelegrini, 18 Vet. App. at 121-122 (applying 
harmless error analysis to VCAA notice error); 
Conway v. Principi, 353 F.3d 1369, 1373-1374 (Fed. Cir. 2004) 
(no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from section 7261(b)'s requirement 
that Court "take due account of the rule of prejudicial 
error"); VAOPGCPREC 7-2004, at 4-5 (explaining that failure 
to comply with VCAA notice requirements is not per se 
prejudicial error, and discussing multiple possible 
circumstances in which such error is harmless).  This is 
because the RO has obtained all existing evidence pertinent 
to the claim.  The veteran indicated in his January 2002 
statement in support of claim (VA Form 21-4138) that there 
were no private treatment records, and the RO obtained the 
identified VA treatment records.  Moreover, the RO requested 
records from other potential sources, such as the Fort 
Harrison Army Hospital and Fayetteville VA Medical Center 
(VAMC), and was informed that those facilities had no 
treatment records of the veteran.  See 38 C.F.R. § 3.159 
(c)(2)(2004) (VA may stop requesting Federal records when 
custodian indicates they do not exist).

In addition, the veteran testified at RO and travel Board 
hearings in support of his claim for an earlier effective 
date based on CUE.  Further, after the RO's February 2004 
VCAA letter, the veteran was given an opportunity to present 
any additional information or evidence regarding the claim.  
Neither the veteran nor his representative, nor anything else 
in the record, have indicated that any additional records 
exist that should be requested, or that any pertinent 
evidence was not received.  Thus, the RO's delay in sending 
its VCAA letter as to the veteran's earlier effective date 
claim was harmless, and a remand for the RO to repeat the 
VCAA notification already provided in the February 2004 VCAA 
letter would be superfluous and unnecessary.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above. 

These requirements were met in this case.  The RO's February 
2004 letter informed the veteran of its duties to notify and 
assist him as to his earlier effective date claim.  The RO 
also explained the legal principles applicable to earlier 
effective date claims, and the respective responsibilities of 
the RO and the veteran in obtaining information in support of 
his claim.  The RO also wrote: "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  Moreover, in its July 2003 SOC 
and June 2004 SSOC, the RO included the text of 38 C.F.R. §§ 
3.105, 3.400, and 3.159 (2004), which relate to earlier 
effective dates, CUE, and the VCAA's duties to notify and 
assist.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).

Based on the above, to the extent that the VCAA was 
applicable to the veteran's claim for an earlier effective 
date based on CUE, the RO complied with its duties under that 
law and its implementing regulations.  

As to the merits, the proper effective date for an original 
claim for service connection is the "[d]ay following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i) (2004).

The claims for service connection for hearing loss and 
tinnitus granted by the RO in May 2002 were received in 
February 2000.  The veteran had previously been denied 
service connection for an ear disorder, and the RO initially 
treated the February 2000 claims as a petition to reopen for 
service connection for hearing loss and an original claim for 
service connection for tinnitus.  As to petitions to reopen, 
"A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened." VAOGCPREC No. 9-94 (March 25, 1994) 
(citing 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400).  Under 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400(r) (2004) 
the effective date of a reopened claim for service connection 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  By statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim that 
was previously denied.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993).

Thus, under the above rules, the earliest effective date the 
RO could have assigned after granting the veteran's February 
2000 claims, whether considered a petition to reopen or an 
original claim, was the date of the claims.  The prior, 
November 1970 claim could not provide an earlier effective 
date because the veteran did not appeal its denial, which was 
therefore final and binding on him.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2004).  Although the veteran claimed at the travel Board 
hearing that he was not notified of this decision, the 
January 1971 letter notifying him of this decision at the 
address from which he submitted his claim is at the bottom of 
the left side of the claims folder, and the veteran did not 
offer any evidence that it was not delivered to that address, 
other than asserting he did not receive it.  See Woods v. 
Gober, 14 Vet. App. 214, 220 (2000) (there is a presumption 
of regularity that VA mailed a copy of a VA decision to the 
last known address of the veteran on the date that the 
decision was issued and the veteran may rebut that 
presumption by submitting clear evidence that VA did not do 
so).  Consequently, the veteran has not rebutted the 
presumption of regularity and the Board finds that he was 
notified of the December 1970 denial of his original claim 
and his procedural and appellate rights thereunder.  The 
unappealed December 1970 decision thus became final and 
binding on the veteran, and the general rule as stated above 
is that he cannot be entitled to an effective date earlier 
than the date of his February 2000 claims, whether petitions 
to reopen or claims.

However, 38 C.F.R. § 3.105(a) (2004) provides an exception to 
the above rule -previous determinations that are final and 
binding will be accepted as correct "in the absence of clear 
and unmistakable error."  Thus, such decisions are not final 
and binding where CUE is found.  Moreover, where CUE is 
established, "the prior decision will be reversed or 
amended."  Id.  And, for the purpose of authorizing 
benefits, the decision reversing a prior decision on the 
grounds of CUE "has the same effect as if the corrected 
decision had been made on the date of the reversed 
decision."  Id.

This exception is directly relevant to the present case.  The 
veteran claims that the December 1970 denial contained CUE, 
and should be amended to grant service connection for 
bilateral hearing loss and tinnitus, which would make the 
effective date the day following separation from active 
service, as the November 1970 claim was within a year of the 
November 1970 separation from service.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

A CUE claim is a collateral attack upon a final rating 
decision but there is a presumption of validity to such final 
decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For 
there to be CUE either the correct facts, as they were known 
at the time, were not before the RO (which requires more than 
a simple allegation or disagreement as to how the facts were 
weighed or evaluated), or the law or regulations extant at 
that time were incorrectly applied.  Further, the error must 
appear to be undebatable so that reasonable minds could only 
conclude that the original decision was fatally flawed and of 
the sort which if it had not been made would manifestly 
change the outcome.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Merely to aver that there was CUE is not sufficient to raise 
the issue; rather a CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it is 
that kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  A 
claim that the evidence was improperly weighed or that the 
decision was simply wrong does not constitute a CUE claim.  
Broad-brush allegations and general, non-specific claims of 
error are insufficient to satisfy the requirement that CUE 
claims must be pled with some specificity.  Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997) (citing Russel v. Principi, 
3 Vet. App. at 315; Damrel v. Brown, 6 Vet. App. at 246).

The veteran claims that the December 1970 rating decision 
contained CUE because the RO based its decision on inaccurate 
facts regarding the veteran's hearing acuity.  Specifically, 
the veteran claims that the four November 1969 VA audiology 
examinations and November 1970 separation examination in the 
claims file were not performed on him.

In support of this claim, he makes several arguments.  The 
veteran points to the comments of the January 2002 VA 
examiner, who also speculated that these may not have been 
the veteran's audiology examinations and otherwise questioned 
the validity of those test results.  The veteran also asserts 
that he was on leave in October and November 1969 and 
therefore could not have been given those or any other 
examinations.

The Board notes that the SMRs, including ENT clinic treatment 
notes (most of which have the veteran's name at the bottom), 
appear to contradict the veteran's assertion.  These 
treatment notes contain October and November 1969 notations 
regarding the veteran's ears, including references to 
decreased hearing, and the November 10, 1969 ENT clinic note 
refers to similar data as the audiology examination of the 
same date, such as the thresholds of 25 decibels 5 decibels, 
respectively, on the air conduction and SRT portions of the 
exam.  Moreover, although the veteran claimed that the 
"Casual" assignment in his service personnel records during 
this assignment shows he was on leave at the time, his duty 
status at the time would not have precluded him from 
undergoing medical treatment, including audiology 
examinations.

The veteran also argued that he did not undergo a hearing 
test at the time of separation from service and, indeed, did 
not even undergo a separation examination because of lack of 
time between his arrival back in the United States and his 
discharge from service.  However, the November 2, 1970 
separation examination in the claims file, which indicated 
normal ears and 15/15 on the whispered voice test, has the 
veteran's name on the top indicating that he was the one upon 
whom the examination was performed.  Thus, the veteran's 
assertion that he was not given a separation examination, 
including a hearing test, is contradicted by the copy of the 
separation examination in the claims folder.  In these 
circumstances, the Board must presume that the November 1970 
separation examination accurately reflects that it was 
performed upon the veteran.  See Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992) ("principles of administrative 
regularity dictate a presumption that government officials 
'appropriately fulfill their official duties'") (quoting 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  It is noted that the appellant apparently signed 
this document and hand wrote that his condition was 
excellent.

Moreover, even if the veteran's claims that the audiology 
examinations and separation examinations never took place are 
true, this would only serve to discount these pieces of 
evidence.  Without these pieces of evidence, there would have 
been no basis for the RO in December 1970 to find service 
connection for hearing loss or an ear disorder (and, notably, 
these audiograms were the basis of the January 2002 VA 
examiner's conclusion that the veteran's current hearing loss 
is related to service).  There simply would have been the 
normal findings on the entrance examination and nothing to 
indicate that the veteran had hearing loss or an ear 
disorder, only isolated references to ear pain, injection, 
and occlusion that were acute and transitory and resolved 
without residual disability.  Thus, even if the veteran's 
assertion that he was never given the audiology examinations 
and a separation examination were true, there was no other 
evidence of hearing loss that was not before the RO, and the 
veteran does not so claim.  Similarly, although the veteran 
now states that he indicated at the time he had ringing in 
the ears, he does not point to any such evidence that was in 
existence at the time that was not before the RO.  
Consequently, the Board finds there is no evidence of hearing 
loss or tinnitus in existence at the time of the December 
1970 rating that was not before the RO, which fully discussed 
the available evidence, and the veteran has not directed the 
Board's attention to any such evidence.  Additionally, this 
all goes to weighing the evidence which is not clear and 
unmistakable error by definition.

Moreover, although the veteran has not specifically argued 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied, the Board finds that this was 
not the case.  Damrel v. Brown, 6 Vet. App. at 245; Russell 
v. Principi, 3 Vet. App. at 313.  At the time of the December 
1970 rating decision, if the results of pure tone audiometry 
were used to ascertain hearing impairments, the equivalent 
literal designation for each ear, separately, was to be 
ascertained from Table II, 38 C.F.R. § 4.87(a)(1970), and the 
percentage evaluation determined.  The determination was to 
be calculated by taking the pure tone audiometry average 
decibel loss at 3 frequencies: 500, 1000, and 2000 Hertz.  
38 C.F.R. § 4.85(c), 4.87(a), Table II (1970).  Where the 
average loss was not more than 25 decibels, and none of the 
readings was more than 35 decibels, hearing was designated 
"A."  Where the average was not more than 33 decibels, and 
no reading was more than 45 decibels, the designation was 
"B."  Where there was "A" hearing in the better ear, and 
"A" or "B" hearing in the worse ear, the rating was a 
noncompensable one (i.e., 0 percent).  38 C.F.R. § 4.87(a), 
Table II (1970).  All of the audiograms yielded results of 
"A" in the veteran's left ear and "A" or "B" in the 
right ear, warranting only a noncompensable evaluation 
(November 3, 1969: L. 25 (A), R: 30 (B); November 4, 1969: L. 
23 (A), R: 30 (B); November 5, 1969: L. 23 (A); R. 25 (A); 
November 10, 1969: L 23 (A); R: 23 (A)).  Thus, the RO's 
statement in the December 1970 rating decision that the 
puretone audiograms showed some noncompensable loss was an 
accurate characterization of the application of existing 
regulations to the evidence before it.

In addition, although the audiograms suggested some decrease 
in the veteran's hearing during service, the RO's finding 
that an ear disorder or hearing loss was not incurred in or 
aggravated by service was not an incorrect application of the 
law or regulations extant at the time in view of the total 
evidence of record.  In December 1970, service connection, as 
now, meant that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
had been incurred in service or, if preexisting service, had 
been aggravated thereby.  See 38 U.S.C.A. §§ 310, 331 (West 
1970); 38 C.F.R. § 3.303(a) (1970).  A preexisting injury was 
considered to have been aggravated by service when there was 
an increase in disability during service, unless there was a 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 353 (1970); 
38 C.F.R. § 3.306(a) (1970).  In the case of the veteran, 
although there was some suggested worsening of his hearing 
during service, it improved prior to separation from service, 
as even the January 2002 VA examiner indicated, citing the 
November 10, 1969 audiogram and separation examination in 
support of this conclusion.  Any conflict between the 
November 10, 1969 air conduction and SRT and speech 
recognition tests was resolved by the author of the November 
10, 1969 ENT clinic note in favor of a finding of normal 
hearing, and the RO in its December 1970 decision was fully 
justified in accepting this resolution.  Any claim to the 
contrary would simply be an argument that the evidence was 
improperly weighed or the decision was simply wrong, and this 
is not basis for finding CUE.  Damrel v. Brown, 6 Vet. App. 
at 245; Russell v. Principi, 3 Vet. App. at 313.  Thus, the 
RO's finding that an ear disorder or hearing loss was not 
incurred in or aggravated by service was not an incorrect 
application of the law or regulations extant at the time.

Therefore, the veteran is not entitled to an earlier 
effective date for his service-connected hearing loss or 
tinnitus benefits because, even if his original claim is 
construed as claims for service connection for hearing loss 
and tinnitus, the December 1970 denial of these claims did 
not contain CUE.  That decision, which the veteran did not 
appeal although he was notified and apprised of his 
procedural and appellate rights, became final and binding on 
him and could only be reopened with new and material 
evidence.  Thus, when the RO granted the veteran's February 
8, 2000 claim, the date of that claim, whether considered a 
petition to reopen or a new claim, was the earliest possible 
effective date.  See 38 U.S.C.A. § 5110 (West 2002) and 38 
C.F.R. § 3.400(b)(2)(i) (2004) (where claim received over a 
year after separation from service, effective date is date of 
receipt of claim, or date entitlement arose, whichever is 
later; Waddell v. Brown, 5 Vet. App. at 456 (by statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim which was previously denied).  As the 
effective date of the grant of service connection for the 
veteran's bilateral hearing loss and tinnitus is the earliest 
possible, he cannot be entitled to an earlier one, and his 
claim for an earlier effective date must therefore be denied.


ORDER

The claim for an earlier effective date for service 
connection for bilateral hearing loss and tinnitus, based on 
clear and unmistakable error (CUE) in a prior rating action, 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


